 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDularly to devote a substantial portion of their time to the work ofclassification within the unit, we find that they are also eligible to votein the election.8As mentioned above, the Petitioner raised a question as to the in-clusion of the newly hired part-time employee in the unit, apparentlyasserting that his employment is only temporary.Although the rec-ord is not clear as to this employee's duties, it appears that he mustspend at least a portion of his time at work in the service department.Upon being hired, the employee was apparently assured of employ-ment until called up for service in the Armed Forces.As that con-tingency may not arrive for an indefinite period, if at all, we believethat he cannot be said to be without a reasonable prospect of continuedemployment at work within the unit.We find that he is not a tem-porary employee, and if in fact he regularly spends a substantialportion of time at work within the unit, he is eligible to vote in theelection.Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act: all employees of the Employerat South Bend, Wisconsin, including regular part-time employees,but excluding all sales and office clerical employees and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]S Lone Star Boat Mfg. Co.,supra.CHASE BRASS & COPPER Co., INCORPORATED (CLEVELAND MILL DIVISION)andOFFICE EMPLOYFusINTERNATIONALUNION, LOCAL No. 17,A. F. OFL., PETITIONER.Case No. 8-1i'C-1800.January 7, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Edward A. Grupp, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.102 NLRB No. 14. CHASE BRASS & COPPER CO., INCORPORATED632.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner seeks to represent a unit of all employees in thetime-study and time-standards departments maintained by the Em-ployer at its Cleveland Mill Division, Euclid, Ohio.The Employercontends that its current contract with the Petitioner, which willterminate on September 1, 1953, operates as a bar to the instant peti-ion, because the contract excludes "time-study and job evaluationemployees" 1 from its coverage of "all office, clerical and technical em-ployees," 2 and provides further that "Exceptions to this unit coverage,as defined, shall be handled by separate memoranda, signed by theparties, after mutual agreement."It is plain, however, that the pro-visions in the contract relied upon by the Employer contain no prom-ise, express or implied, that the Petitioner will refrain from seekingto represent the employees involved herein at some future time. Inthese circumstances, we find, contrary to the Employer, that the cur-rent contract between it and the Petitioner does not bar a presentdetermination of representatives.sWe find, accordingly, that a question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.As previously mentioned, the Petitionerseeks to represent a unitof all employees in the time-study andtime-standardsdepartmentsat the Employer's Cleveland Mill Division.The Employer contendsthat the proposed unit is inappropriate for the reason that it wouldjoin technical employees with clerical employees'There is no his-tory of collective bargaining affecting any of the employees whom thePetitionerseeksto represent.The Employer is engaged in the production of copper and copperalloys.Its Cleveland Mill Division consists of two plants locatedat Upson and Babbitt Roads in Euclid, Ohio. The Employer main-tains a time-study department at each of those plants,and a tim6-standards department at the Upson Road plant.1 The parties regard this excluded category of "time-study and job evaluation employees"as embracing the employees involved in this proceeding.2 On October 25, 1948,following a consent election,the Petitioner was certified as thebargaining agent for this unit of employees.Case No. 8-RC-273, not reported in printedvolumes of Board decisionse Bard Piston RingCo., 75 NLRB 870;Martin Parry Corporation,95 NLRB 1506. Cf.Briggs IndianaCorporation,63 NLRB 1270,upon which the Employer relies,-wherein theunion had expressly contracted not to seek to represent certain employees for a certainperiod.As indicated above, there is no such agreement between the Employer and thePetitioner affecting the employees involved in this proceeding.4 The Employer also opposes the inclusion of all the requested employees in any bar-gaining unit on the ground that their representation by a labor organization would resultin its not being"fairly represented"in the administration of the incentive system coveringitsproduction employees.We find no merit in this contention.There is no incom-patibility between the faithful performance of duty and the enjoyment of benefits underthe Act.Luminous Processes,Inc.,Ti NLRB 405,;Capital Transit Company,99 NLRB 141. 64DECISIONSOF NATIONAL LABORRELATIONS BOARDThe employees in the time-study departments are classifiedas time-study analysts, time study-study methods analysts, observers, statis-ticians, and time-study clerks.Except for the time-study clerks,the employees in the time-study departments are collectivelyengagedin determining production standards, which are necessary to the Em-ployer's wage incentive plan 6The Employer considersa "formalizededucation in time study in industrial engineering" to be desirable,but not necessary, for the work they perform.To train them for theirduties, these employees are given on-the-job training and courses ofclassroom instruction.The time-study clerks perform routine cleri-cal tasks, such as typing and filing.The time-standards department is comprised of employees classifiedas assistant statisticians and a typist-clerk.The assistant statisticiansare engaged mainly in applying the production standards developedby the time-study personnel to the daily production sheets and otherdocuments required by the payroll department for payroll purposes.Only a high school education is required for their work, which issimilar to that performed by the payroll clerks, who are included inthe bargaining unit currently represented by the Petitioner.At thehearing, the Employer indicated that the assistant statisticians maybe transferred to the payroll department upon the completion of theincentive system now being installed in its plants.The typist-clerkperforms the typing and other clerical tasks within the department.Upon the basis of the foregoing, and the entire record, we find, asthe Employer contends, that the unit sought by the Petitioner em-braces certain technical and clerical employees e It furtherappearsthat, although the Employer, in this proceeding, is opposed to joiningtechnical and clerical employees in the same unit, there are technicaland clerical employees employed by the Employer outside the time-study and time-standards departments who have been represented bythe Petitioner in the same bargaining unit since a consent electionconducted by this Board in 1948? So far as the record shows, allthe technical and clerical employees at the plants involved in thisproceeding are either currently represented by the Petitioner in theexisting technical and clerical unit or are included in the unit re-quested by the Petitioner in this proceeding.Under all the circum-stances, we are of the opinion that the establishment of a unit con-6The Employer contends that its methods analysts are managerial employees becausea "very close tie-in" exists between their work in fixing production standards and theEmployer's operatingcosts.Thiscontention is plainly without merit.Bulldog ElectricProducts Company,96 NLRB 642;Kearney and Trecker Corporation,93 NLRB 890s The Petitioner does not contend otherwise.From 1946 to 1948, this bargaining unit was represented by a labor organization nota party to this proceeding.As in the case of the Petitioner,that labor organization'srepresentative status was also established via a consent election.Case No. S-RC-2194,not reported in printed volumes of Board decisions. THOMAS RIGGING COMPANY65fined to the technical and clerical employees of the Employer notpresently represented by the Petitioner is not warranted.We dofind, however, that those employees have a sufficient community ofinterest with the office, clerical, and technical employees in the estab-lished unit now represented by the Petitioner to render appropriatetheir inclusion in that unit.Accordingly, we find that an exceptioniswarranted in this case to the Board's general practice of not in-cluding technical employees in the same unit with clerical employeeswhere any party objects to such grouping,8 and we shall accord all theemployees in the time-study and time-standards departments an op-portunity to determine through an election whether or not they desireto be added to the existing unit of office, clerical, and technicalemployees.We shall direct an election among all the employees employed in thetime-study and time-standards departments at the Employer's Cleve-land Mill Division, Euclid, Ohio, excluding all supervisors as definedin the Act. If a majority of these employees cast their ballots forthe Petitioner, they will be taken to have indicated their desire to beincluded in the office, clerical, and technical unit currently representedby the Petitioner, and the Regional Director shall issue a certificateof results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]8 SeeBethlehem Steel Company, Shipbuilding Division,97 NLRB 1072.THOMAS RIGGING COMPANYandINTERNATIONAL ASSOCIATION OFMACHINISTSCARPENTERSUNION, LOCALNo. 642,UNITEDBROTHERHOOD OF CAR-PENTERS & JOINERS OF AMERICA, AFL,AND HARRY CECIL, BUSINESSAGENT OF LOCALNo.642andINTERNATIONAL ASSOCIATION OF MA-cmNISTS.Cases Nos-.O-CA-640 and0O-CB-$22. January 8, 1953Decision and OrderOn June 12, 1952, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, exceptions to theIntermediate Report and supporting briefs were separately filed onbehalf of the Respondent Company, and on behalf of the Respondent102 NLRB No. 1.